     Case 2:19-cv-00617-KJM-AC Document 40-3 Filed 04/13/21 Page 1 of 30


 1   CHRIS COSCA SBN 144546
     COSCA LAW CORPORATION
 2   1007 7th Street, Suite 210
 3   Sacramento, CA 95814
     916-440-1010
 4
     AMY L. BELLANTONI
 5   THE BELLANTONI LAW FIRM, PLLC
     2 Overhill Road, Suite 400
 6   Scarsdale, NY 10583
 7   (914) 367-0090
     Pro Hac Vice
 8
     Attorneys for Plaintiffs
 9

10
                                  UNITED STATES DISTRICT COURT
11
                                EASTERN DISTRICT OF CALIFORNIA
12

13
     MARK BAIRD and                                 Case No. 2:19-cv-00617-KJM-AC
14   RICHARD GALLARDO,
                                                    DECLARATION OF
15                      Plaintiffs,                 RICHARD GALLARDO
                                                    IN SUPPORT OF SECOND MOTION
16          v.                                      FOR PRELIMINARY INJUNCTION
17   XAVIER BECERRA, in his official
     capacity as Attorney General of the State of   Date:    June 18, 2021
18
     California, and DOES 1-10,                     Time:    10:00 a.m.
19                                                  Room:    3
                                                    Judge:   Hon. Kimberly J. Mueller
20                      Defendants.

21

22

23

24

25

26

27

28                                             1
                  __________________________________________________________
                   DECLARATION OF RICHARD GALLARDO ISO SECOND MOTION
                              FOR PRELIMINARY INJUNCTION
     Case 2:19-cv-00617-KJM-AC Document 40-3 Filed 04/13/21 Page 2 of 30


 1                               DECLARATION OF RICHARD GALLARDO
 2          1.         I, Richard Gallardo, am a plaintiff in the above-captioned matter. I submit this
 3
     Declaration in support of the plaintiffs’ motion for a preliminary injunction to enjoin California
 4
     Penal Codes §§ 26150, 26155, 26350 and 25850. I make this declaration of my own personal
 5
     knowledge and, if called as a witness, I could and would testify competently to the truth of the
 6

 7   matters set forth herein.

 8          2.         I am over the age of 18 and a resident of Shasta County, located in the Eastern

 9   District of California. I have no prohibitors to the possession or purchase of firearms under state
10
     or federal law.
11
            3.         Shasta County has a population of less than 200,000 people. The residents of
12
     Shasta County are eligible to apply for an open carry firearm license under California’s statutory
13
     firearms licensing scheme under Penal Codes §§26150 and 26155.
14

15          4.         I possess firearms in my home for self-defense, for which no license is required in

16   the State of California.
17          5.         I do not hold a license to carry a firearm in public open and exposed and I do not
18
     fall within any of the exemptions to those sections of the California Penal Code that criminalize
19
     the possession of firearms, whether loaded or unloaded. See, Penal Codes §§ 26350 and 25850.
20
            6.         It is my intention to carry a firearm exposed and on my person for self-defense
21

22   outside of my home, loaded or unloaded, in Shasta County and throughout every county in the

23   State of California [excluding sensitive places such as schools and government buildings].

24          7.         I intend to exercise my right to open carry with or without an open carry license,
25   which will subject me to criminal penalties including incarceration and fines under Penal Codes
26
     §§ 26350, 25850.
27
                                               2
28                __________________________________________________________
                   DECLARATION OF RICHARD GALLARDO ISO SECOND MOTION
                              FOR PRELIMINARY INJUNCTION
     Case 2:19-cv-00617-KJM-AC Document 40-3 Filed 04/13/21 Page 3 of 30


 1          8.      I possess a preexisting fundamental right to keep and bear arms as protected by the
 2   Second Amendment, which includes the right to carry a handgun in public for all lawful purposes,
 3
     including self-protection. As such, the government cannot infringe – encroach upon – my right to
 4
     bear arms through the open carriage of a firearm in public for self-protection.
 5
            9.      The “may issue” language of California Penal Codes §§ 26150 and 26155 is part
 6

 7   of a discretionary licensing scheme that allows the denial of an application to carry a handgun in

 8   public even where the applicant meets all other statutory requirements.

 9          10.     The “may issue” language of §§ 26150 and 26155 violates the Second Amendment
10
     because, by giving the licensing authority discretion to grant or deny an application at will, the
11
     state reduces the preexisting “right” to bear arms in public to a mere “privilege”.
12
            11.     I am being denied the right to carry a handgun in public for self-protection by,
13
     inter alia, the “may issue” language of §§ 26150 and 26155.
14

15          12.     California Penal Codes §§ 26150 and 26155 require an applicant for an open carry

16   license to establish “good cause” as a condition precedent to issuing an open carry license.
17          13.     Requiring me to demonstrate a reason as a condition precedent to exercising my
18
     right to carry a handgun in public, whether open or concealed, violates my preexisting right to
19
     bear arms for self-defense, as protected by the Second Amendment.
20
            14.     Under Penal Codes §§ 26150 and 26155, an open carry license can only be issued
21

22   in counties having a population under 200,000. Residents of such counties may only apply for an

23   open carry license in their county of residence and if an open carry licenses were to be issued, it

24   would only be valid in the county of issuance.
25          15.     Because an open carry license is only valid in the county of issuance, an open
26
     carry licensee who seeks to carry open and exposed in any other county in California must choose
27
                                                       3
     between exercising the preexisting right to self-defense in public and being subject to criminal
28               __________________________________________________________
                   DECLARATION OF RICHARD GALLARDO ISO SECOND MOTION
                              FOR PRELIMINARY INJUNCTION
     Case 2:19-cv-00617-KJM-AC Document 40-3 Filed 04/13/21 Page 4 of 30


 1   prosecution under Penal Codes §§ 26350 and 25850.
 2          16.     Carrying a handgun open and exposed without a license, whether loaded or
 3
     unloaded, is a criminal offense subject to penalties including fines and incarceration. Penal Codes
 4
     §§ 26350 and 25850.
 5
            17.     My right to bear arms for self-defense in public is indelibly attached to me
 6

 7   everywhere I travel, including every county in the State of California.

 8          18.     On more than one occasion, I have applied to Shasta County Sheriff’s Office for

 9   an open carry license; each application has been denied. The Shasta County Sheriff’s Office
10
     explained to me, “We don’t offer a license to carry loaded and exposed in Shasta County. This
11
     type of license is only good in the county issued and we would have to extend this option to all
12
     permit holders.” The Shasta County Sheriff’s Office will not issue open carry licenses
13
     notwithstanding the statutory provisions of §§ 26150 and 26155.
14

15          19.     In every county in California having a population under 200,000, even where a

16   law-abiding individual has met the criteria for the issuance of an open carry license, the licensing
17   agency in such county has the discretion to deny the application because of the “may issue”
18
     language of Penal Codes §§ 26150 and 26155.
19
            20.     I meet every statutory requirement for the issuance of an open carry license under
20
     the California Penal Code. If the language of §§ 26150 and 26155 read “shall issue”, instead of
21

22   “may issue”, the Sheriff of Shasta County would be required to issue an open carry license to me

23   and all Siskiyou County residents who are not prohibited from possessing firearms under state or

24   federal law and applied for such a license.
25          21.     Because of the “may issue” language of §§ 26150 and 26155 and defendant
26
     Becerra’s enforcement of such statutes, my Second Amendment rights and the rights of otherwise
27
                                                        4 on a daily basis.
     eligible citizens of California continue to be violated
28                 __________________________________________________________
                   DECLARATION OF RICHARD GALLARDO ISO SECOND MOTION
                              FOR PRELIMINARY INJUNCTION
     Case 2:19-cv-00617-KJM-AC Document 40-3 Filed 04/13/21 Page 5 of 30


 1          22.     There is no administrative appeal process available for challenging the denial of
 2   my application for an open carry license by the Shasta County Sheriff’s Office.
 3
            23.     Even if there were an available administrative appeal process to challenge the
 4
     denial of my applications for an open carry license, such ‘process’ would be futile.
 5
            24.     Upon information and belief, the Shasta County Sheriff’s Office has not issued any
 6

 7   open carry firearm licenses since 2012.

 8          25.     Former Shasta County Sheriff Bosenko stated publicly that, to his knowledge

 9   based on his regular meetings with the Sheriffs around the State, none of the Sheriffs serving in
10
     26150(b)(2) counties in California have ever issued “open carry” pistol licenses.
11
            26.     Upon information and belief, neither the Shasta County Sheriff’s Office nor any
12
     other Sheriff’s Office in the State of California will issue open carry firearm licenses.
13
             27.    Upon information and belief, the refusal of California’s Sheriffs to issue open
14

15   carry firearm licenses is carried out at the direction of and/or with the knowledge and approval of

16   defendant Becerra.
17          28.     I would apply for an open carry license in a county other than Shasta County, but
18
     am prohibited from doing so by California Penal Codes § 26150 and/or § 26155, which require
19
     open carry license applications be made in the applicant’s county of residence. I do not have a
20
     residence in any other county and am therefore ineligible under § 26150 and/or § 26155 to apply
21

22   for an open carry license in any other county in California.

23          29.     Even if I were issued an open carry license by the Shasta County Sheriff’s Office,

24   § 26150 and § 26155 render open carry licenses invalid outside of the county of issuance.
25          30.     It is my intention to exercise my Second Amendment right to bear arms in public
26
     in Shasta County and throughout the State of California, with or without an open carry license, as
27
                                                        5
     I have no state or federal prohibitors to the possession of firearms, I have completed the requisite
28                __________________________________________________________
                   DECLARATION OF RICHARD GALLARDO ISO SECOND MOTION
                              FOR PRELIMINARY INJUNCTION
     Case 2:19-cv-00617-KJM-AC Document 40-3 Filed 04/13/21 Page 6 of 30


 1   training under the statutes, and the public carriage of firearms is a fundamental right protected by
 2   the Second Amendment.
 3
            31.     If I were to carry a firearm open and exposed for self-protection in Shasta County
 4
     or any other part of the State without a license, loaded or unloaded, I would be subject to criminal
 5
     penalties including incarceration and fines under Penal Codes § 25850 and/or § 26350.
 6

 7          32.     Even if I were issued an open carry license, I would be restricted to carrying a

 8   handgun inside of Shasta County only. Under §§ 26150 and 26155, the validity of open carry

 9   licenses is restricted to the county of issuance. The moment I stepped over the county line, I
10
     would be subject to criminal penalties including incarceration and fines under § 25850 and/or
11
     § 26350.
12
            33.     Openly carrying my firearm within Shasta County exposes me to criminal
13
     penalties because Sheriff Bosenko will not issue open carry licenses, and neither the Shasta
14

15   County Sheriff nor the California DOJ have a procedure to apply for an open carry license.

16          34.     None of the documents provided to the public by the Shasta County Sheriff’s
17   Office or the California DOJ provide a procedure for applying for an open carry license. (See
18
     attached).
19
            35.     The application for a carry license provided by the Shasta County Sheriff indicates
20
     that it was created by the DOJ and is entitled, “Standard Application for CCW License”. (See
21

22   attached DOJ CCW Application). Under the section, “Format of CCW License”, the DOJ form

23   confusingly indicates that a ‘concealed carry weapon license’ to carry ‘loaded and exposed’ is

24   available to applicants living in a county having less than 200,000 people. An open carry license
25   is not a ‘type’ of concealed carry license. The DOJ application itself is titled as an application for
26
     a “License to Carry a Concealed Weapon (CCW)”. An application to carry a concealed weapon is
27
                                                       6 exposed. Every page of the Shasta County
     not, by definition, an application to carry a weapon
28                __________________________________________________________
                   DECLARATION OF RICHARD GALLARDO ISO SECOND MOTION
                              FOR PRELIMINARY INJUNCTION
     Case 2:19-cv-00617-KJM-AC Document 40-3 Filed 04/13/21 Page 7 of 30


 1   application, and all attachments thereto, contain the heading “State of California, Department of
 2   Justice, Standard Application for CCW License”. Nowhere in the DOJ CCW application,
 3
     administered by the Shasta County Sheriff’s Office, provides the applicant with the ability,
 4
     instructions, or guidance, to apply for an “open carry” license. The concealed carry license
 5
     application is the only application provided by the Shasta County Sheriff’s Office. There is no
 6

 7   open carry license application available. (See attached).

 8          36.     Penal Law § 26175 prohibits the licensing authorities, including the Shasta County

 9   Sheriff, from creating or offering an application for an open carry license that was not created by
10
     the California DOJ.
11
            37.     The California DOJ, however, does not provide an application or a procedure for
12
     California residents to apply for an open carry license. The only license California residents may
13
     apply for is a CCW license.
14

15          38.     Upon information and belief, the sheriffs in this state are acting at the direction of,

16   and/or with the knowledge and approval of, defendant Becerra to ban the open carriage of
17   handguns in this State.
18
            39.     By controlling the process and procedure for applying for a carry license,
19
     defendant Becerra has eliminated the option of open carry throughout the state of California.
20
            40.     If the language of California’s licensing scheme provided that the sheriffs “shall
21

22   issue” an open carry license to law-abiding applicants, the Shasta County Sheriff would be

23   required by law to issue me an open carry license.

24          41.     Carrying a firearm open and exposed for self-protection whether in or outside of
25   Shasta County, loaded or unloaded, subjects me to criminal penalties including incarceration and
26
     fines under Penal Codes §§ 25850 and 26350.
27
                                               7
28                __________________________________________________________
                   DECLARATION OF RICHARD GALLARDO ISO SECOND MOTION
                              FOR PRELIMINARY INJUNCTION
     Case 2:19-cv-00617-KJM-AC Document 40-3 Filed 04/13/21 Page 8 of 30


 1          42.     Abandoning my right to bear arms leaves me unprotected and vulnerable to violent
 2   criminals. I should not have to choose between exercising my preexisting right to self-protection
 3
     in public and being subjected to criminal penalties.
 4
            43.     My right to bear arms through the open carriage of a handgun, whether inside or
 5
     outside of Shasta County, continues to be infringed by Penal Codes §§ 26150, 26350 and 25850
 6

 7   and defendant Becerra, who enforces and directs the enforcement of such statutes and

 8   unconstitutional policies

 9          44.     I intend to exercise my Second Amendment right to bear arms by carrying a
10
     handgun open and exposed in Shasta County and throughout the State of California, with or
11
     without an open carry license, which will subject me to criminal prosecution including
12
     incarceration and fines under §§ 26350 and 25850.
13
            45.     Because of the discretionary “may issue” provisions, the “good cause”
14

15   requirements, and the geographical restrictions applied to open carry licenses under of § 26150,

16   as well as the risk of criminal prosecution under Penal Codes §§ 26350 and 25850 by exercising
17   the right to open carry, I am irreparably harmed by the ongoing deprivation of my preexisting
18
     individual right to bear arms as protected by the Second Amendment.
19
            46.     Defendant Becerra’s de facto elimination of the right to open carry is contrary to
20
     the plain language of the statutes.
21

22          47.     Defendant Becerra’s de facto elimination of the right to open carry is borne out

23   through the DOJ’s licensing applications, both hard copy and electronic portal applications,

24   which only permit the filing of applications for concealed carry/CCW licenses as carried out
25   through the licensing authorities in the state.
26
            48.     Based on the above, I continue to suffer irreparable harm by the ongoing
27
     deprivation of my preexisting individual right to 8bear arms, the exercise of which would subject
28                __________________________________________________________
                   DECLARATION OF RICHARD GALLARDO ISO SECOND MOTION
                              FOR PRELIMINARY INJUNCTION
     Case 2:19-cv-00617-KJM-AC Document 40-3 Filed 04/13/21 Page 9 of 30


 1   me to criminal prosecution under Penal Codes §§ 26350 and 25850.
 2             49.    Based on the continuing violation of my right to bear arms in public under the
 3
     Second Amendment, I am requesting that the enforcement of Penal Codes §§ 26350 and 25850
 4
     against individuals carrying a handgun open and exposed in public throughout the State of
 5
     California be enjoined for the pendency of this matter.
 6

 7             50.    Based on the continuing violation of my right to bear arms in public under the

 8   Second Amendment, I am requesting that defendant Becerra be ordered to issue standard

 9   application forms and procedure to the licensing authorities in this State for use by the public to
10
     apply for an open carry license under §§ 26150 and 26155, consistent with the statutes and the
11
     obligations of his office.
12
               51.    Based on the continuing violation of my right to bear arms in public under the
13
     Second Amendment, I am requesting that the “may issue” language of Penal Codes §§ 26150 and
14

15   26155 pertaining to the issuance of an open carry license be enjoined for the pendency of this

16   matter.
17             52.    Based on the continuing violation of my right to bear arms in public under the
18
     Second Amendment, I am requesting that the “good cause” language of Penal Codes §§ 26150
19
     and 26155 pertaining to the issuance of an open carry license be enjoined for the pendency of this
20
     matter.
21

22             53.    Based on the continuing violation of my right to bear arms in public under the

23   Second Amendment, I am requesting that the geographical restrictions for the validity of an open

24   carry handgun license issued under Penal Codes §§ 26150 and 26155 be enjoined for the
25

26

27
                                                  9
28                   __________________________________________________________
                     DECLARATION OF RICHARD GALLARDO ISO SECOND MOTION
                                FOR PRELIMINARY INJUNCTION
Case 2:19-cv-00617-KJM-AC Document 40-3 Filed 04/13/21 Page 10 of 30
              Case 2:19-cv-00617-KJM-AC Document 40-3 Filed 04/13/21 Page 11 of 30




         NEW Concealed Carry Weapon License Application
    CALL FOR APPOINTMENT. READ ENTIRE PACKET AND INSTRUCTIONS.
         Bring completed application, supporting documentation & firearms to your appointment,
     Do not drop in dropbox. Follow the instructions outlined below. A checklist has been provided for
                 your convenience. DO NOT PRINT THE APPLICATION BACK-TO-BACK

   ** Per Government Section code 6250-6276.48 certain information is subject to PRA. Please review page
   3 of the California Department of Justice Standard Initial Application carefully. **

   CHECKLIST : ITEMS TO BRING WITH YOU

 The FULLY completed application. Do not leave blanks - sign in all 3 places
  APPLICANT EMAIL ADDRESS _________________________________________
 A valid identification card that contains your photograph.

 Current utility bill/statement showing permanent residency within Shasta County (no PO Box). Bill should be in
    applicant's name, or a note on the bill by utility holder, stating applicant's residency at the address.
 The certificate documenting your completion of the State of California required firearms safety course (8-10 hour

    course for the first time applicants). (if applying with an existing out of county CCW Renewal course only)
 Firearm qualification form (you must qualify with each gun to be listed on your CCW). A PC 832 certificate is

    acceptable (No more than 2 years old).
 **IF APPLICABLE** Military Veterans bring your DD214 form (Discharge document).

 The firearm(s) you want listed on your permit, up to five (5) ** Firearm(s) must be UNLOADED, magazines removed

    (No ammunition can be attached to the firearm) and in a locked box or gun case **
 Total cost for CCW permit is $181 ($130.00 due at application, $51.00 due at permit issuance)
                 Case 2:19-cv-00617-KJM-AC Document 40-3 Filed 04/13/21 Page 12 of 30
                                                         STEP ONE
                                                 INITIAL APPLICATION
PLEASE READ INSTRUCTIONS CAREFULLY: FAILURE TO COMPLY WITH ANY SECTION OF THESE
INSTRUCTIONS MAY RESULT IN THE DELAY OF PROCESSING YOUR APPLICATION.
1. The applicant must be a full-time resident of Shasta County.

2. Complete the California Department of Justice Bureau of Firearms Standard Initial & Renewal Application for License to
   Carry a Concealed Weapon. If the application is not legible or complete, it will be returned.

3. SIGN ALL PAGES

4. COMPLETE SECTION 7 (Investigator’s Interview Notes) in its entirety. Failure to do so will result in rescheduling
   your appointment

5. Proof of Residency documentation (bring both):

        o     California Driver’s License

        o     Current utility bill (electric/gas) receipts with the applicant’s name and physical address shown (No P.O. Boxes).
              Originals of these and other documents must be present during interview.

6. Total cost for CCW permit is $181. ($130.00 due at application, $51.00 due at permit issuance)
    -




                                Sheriff’s Office Visit (1st Appointment)
LIVESCAN (Electronic Fingerprinting)
   1. In order to assess eligibility, a Live Scan is required. Prints will be taken from all applicants and submitted to California
      Department of Justice and the Federal Bureau of Investigation as an applicant criminal history check.

   2.       Once the results of the Live Scan is received and it is determined that the applicant is eligible to proceed with the
            process, the Sheriff’s Office Records staff will make contact and schedule a formal interview. The applicant will then
            proceed to Step 3 of the application process.

GUN CHECK
   1. Bring all firearm(s) you want listed on your permit, up to five (5) ** Firearm(s) must be UNLOADED, magazines
      removed (No ammunition can be attached to the firearm) and in a locked box or gun case **

CERTIFICATION VERIFICATION
    New CCW applicants must successfully pass a course of instruction/training as provided or recognized by the Office of the
    Sheriff prior to the issuance of the license. During the course of that instruction/training, the applicant must pass a written
    exam and demonstrate firearms proficiency during a qualification shoot by a qualified Instructor. Please be sure to check
    the current CCW approved Instructor list located on the main CCW page.

    Certificates must be less than 60 days old upon date of submission of your CCW application
              Case 2:19-cv-00617-KJM-AC Document 40-3 Filed 04/13/21 Page 13 of 30
     1. Bring the certificate documenting your completion of the State of California required firearms safety course (8-12
        hour course for the first time applicants).

     2. Bring Firearm qualification form (you must qualify with each gun to be listed on your CCW). Gun qualification forms
        are only valid for 60days. A PC 832 certificate is acceptable if less than 2 years old.




                                                        STEP TWO

              BACKGROUND INVESTIGATION/INTERVIEW (2nd Appointment)
1.   The purpose of a background investigation is to determine an applicant’s qualification and establish some reasonable
     expectation of suitability for a CCW.

2.   CONFIDENTIALITY – Information developed during a CCW background investigation, unless specifically waived by
     the applicant shall be deemed confidential except in cases where evidence of unreported criminal activity surfaces.

3. Upon completion of the FBI, DOJ clearance, and background check all eligible applicants will be required to have a face
   to face interview.

4. Upon successful completion of interview and approval, applicant will pay the remaining fees of $51.00.

5. The typed CCW Permit will be completed and given to applicant during the same office visit of the approval.

** Applicants may experience long wait times for the interview and then if approved the completion of the CCW Permit **



     If the applicant was denied for a CCW license a denial letter will be sent. Applicants may appeal if their application is
     denied. The appeal request must be submitted in writing to:

     Shasta County Sheriff’s Office
     Concealed Carry Weapons Processing
     300 Park Marina Cir,
     Redding, CA 96001

     A second denial is final, and there is no additional appeal.
STATE OF CALIFORNIA                                                                                               DEPARTMENT OF JUSTICE
BOF 4012 (Rev. 11/2012)                                                                                                     PAGE 1 of 13
                      Case 2:19-cv-00617-KJM-AC Document 40-3 Filed 04/13/21 Page 14 of 30
                                          CALIFORNIA DEPARTMENT OF JUSTICE
                                                BUREAU OF FIREARMS
                            STANDARD INITIAL AND RENEWAL APPLICATION
                            FOR LICENSE TO CARRY A CONCEALED WEAPON

Authority
California Penal Code sections 26150 and 26155 provide that a sheriff of a county or the chief or other head of a municipal
police department of any city or city and county may issue a license to carry a pistol, revolver, or other firearm capable of
being concealed upon the person (CCW license). Penal Code section 26175 requires the Attorney General to prescribe a
statewide standard application form for a CCW license.

Who May be Issued a License
The licensing authority specified in Penal Code sections 26150 and 26155 (a sheriff or the chief or other head of a municipal
police department) may issue a license to persons who are of good moral character, who have completed a course of
training, and where good cause exists for issuance of the CCW license. All applicants for a CCW license will be fingerprinted
and state and federal records will be checked to determine if they are eligible to possess firearms. The attachment to this
application list all categories that would prohibit a person from possessing firearms and being granted a CCW license. These
attachments are updated annually to reflect new legislation and other changes in the law.

Format of CCW License
A CCW license may be issued in either of the following formats:

           1. A license to carry concealed a pistol, revolver, or other firearm capable of being concealed upon the person.

            2. Where the population of the county is less than 200,000 persons according to the most recent federal decennial
               census, a license to carry loaded and exposed in the county a pistol, revolver, or other firearm capable of being
               concealed upon the person.

Training Required
Penal Code sections 26150 and 26155 specify that new license applicants must complete a course of training. The training
may consist of any course acceptable to the licensing authority. The licensing authority may require either a course not to
exceed 16 hours which includes instruction on at least firearms safety and the law regarding the permissible use of a firearm,
or a community college course not to exceed 24 hours certified by the Commission on Peace Officer Standards and Training.
If the licensing authority requires the community college course, it must be uniformly required for all CCW license applicants.
The licensing authority may also require annual qualification on the weapon(s) during the term for which the CCW license is
granted.

For license renewal applicants, the course of training may be any course acceptable to the licensing authority, shall be no
less than four hours in length, and shall include instruction on firearm safety and the law regarding permissible use of a
firearm.

Psychological Testing
In addition to licensing requirements as specified by the licensing authority, jurisdictions may require psychological testing on
the initial application. If required, the applicant shall be referred to a licensed psychologist used by the licensing authority for
the psychological testing of its own employees. Any fees charged will be the responsibility of the applicant and such fees
shall not exceed $150.00 for an initial test. Additional psychological testing of an applicant seeking license renewal shall be
required only if there is compelling evidence to indicate that a test is necessary. (Pen. Code, § 26190, subd. (f).)
STATE OF CALIFORNIA                                                                                             DEPARTMENT OF JUSTICE
BOF 4012 (Rev. 11/2012)                CALIFORNIADocument
                      Case 2:19-cv-00617-KJM-AC   DEPARTMENT
                                                          40-3 OF  JUSTICE
                                                                Filed 04/13/21 Page 15 of 30                              PAGE 2 of 13

                                                     BUREAU OF FIREARMS
                            STANDARD INITIAL AND RENEWAL APPLICATION
                            FOR LICENSE TO CARRY A CONCEALED WEAPON

Completing the Application
Answering all the questions on this standard application does not guarantee the issuance of a CCW license. The
determination whether to issue the license is at the discretion of the licensing authority. Pursuant to Penal Code section
26160, each licensing authority, in addition to using the state standard application form, will have a written policy
summarizing what they require. Prior to issuing a CCW license, the statutes require proof that:

           •   The applicant is of good moral character;
           •   Good cause exists to issue the CCW license;
           •   The applicant meets residence requirements; and
           •   The course of training prescribed by the licensing authority has been completed.

The application on the following pages sets forth standardized questions to be used by the CCW licensing authority to
determine whether a CCW license shall be issued. The applicant shall not be required to complete any additional
application or form for a CCW license, or to provide any information other than that necessary to complete this standard
application form except to clarify or interpret information provided herein. (Pen. Code, § 26175, subd. (g).)

The applicant will certify under penalty of perjury that all answers provided are true and correct to the best of their knowledge
and belief. The applicant will also acknowledge that information disclosed on this application may be subject to public
disclosure.

Important Instructions
1. Complete, read, and sign Sections 1 through 5, as directed. Use additional pages if more space is required.

2. Sections 6, 7, and 8 must be completed in the presence of an official of the licensing agency.

3. Review Section 7 and be prepared to answer these questions orally. Do not write anything in Section 7 unless
   specifically directed to do so by the licensing agency.
STATE OF CALIFORNIA                                                                                                                DEPARTMENT OF JUSTICE
BOF 4012 (Rev. 11/2012)                          CALIFORNIA DEPARTMENT OF                                                      PAGE 3 of 13
                                                                                    SHERIFF’S OFFICE
                      Case      2:19-cv-00617-KJM-AC Document
                                                          JUSTICE40-3 Filed 04/13/21USEPage
                                                                                        ONLY:      16    of    30
                                                    BUREAU OF FIREARMS                CURRENT UTILITY BILL
                                               STANDARD INITIAL AND RENEWAL            (Bill should be in applicants name or note from
                                                APPLICATION FOR LICENSE TO             utility holder stating applicants proof of residency.)
                                                                                      GUN CLASS CERTIFICATION (8-12 hr for new)
                                                CARRY A CONCEALED WEAPON
         Official Use Only                                                                                   QUALIFICATION FORM
    Type of License Requested                                                                                DD214
     Standard              Judge                                                                             COPY OF CDL
     Reserve Officer       90 Day                   Initial Application        Renewal Application           FIREARMS


Public Disclosure Admonition:
I understand that I am obligated to be complete and truthful in providing information on this application. I understand that all
of the information disclosed by me in this application may be subject to public disclosure.


                                           Applicant Signature                                                                 Date



                          Witness Signature                                   Badge Number                                     Date

Section 1 - Applicant Personal Information


Last Name                                            First Name                                      Middle Name


If Applicable, Maiden Name or Other Names(s) Used


City of Residence                                    County of Residence                             Country of Citizenship


Date of Birth                                        Place of Birth (City, County, State)


Height                                  Weight                            Eye Color                      Hair Color                              M/F
Section 2 - Applicant Clearance Questions
1. Do you now have, or have you ever had, a license to carry a concealed weapon (CCW)? If yes, please                                   YES       NO
   enter the issuing agency name, issue date and CCW license number. Use additional pages if necessary.

    Issuing Agency                                      Issue Date                        CCW No.
2. Have you ever applied for and been denied a CCW license? If yes, please enter the agency name, date,                                 YES       NO
   and the reason for denial.

      Agency Name                                                                                      Date

      Reason for Denial

3. Have you ever held and subsequently renounced your United States citizenship? If yes, please explain.                                YES       NO




4. If you served with the Armed Forces, were you ever convicted of any charges or was your discharge other                              YES       NO
   than honorable? If yes, please explain.
STATE OF CALIFORNIA                                                                                                DEPARTMENT OF JUSTICE
BOF 4012 (Rev. 11/2012)                CALIFORNIADocument
                      Case 2:19-cv-00617-KJM-AC   DEPARTMENT
                                                          40-3 OF  JUSTICE
                                                                Filed 04/13/21 Page 17 of 30                                 PAGE 4 of 13

                                                  BUREAU OF FIREARMS
                             STANDARD INITIAL AND RENEWAL APPLICATION
                             FOR LICENSE TO CARRY A CONCEALED WEAPON

5. Are you now, or have you been, a party to a lawsuit in the last five years? If yes, please explain.                  YES        NO




6. Are you now, or have you been, subject to a restraining order(s) from any court? If yes, please explain.             YES        NO




7. Are you on probation or parole from any state for conviction of any offense including traffic? If yes, please        YES        NO
   explain.




8. List all traffic violations (moving violations only) and motor vehicle accidents you have had in the last five years. Use
   additional pages if necessary.

Date                      Violation/Accident                                  Agency                                 Citation No.

Date                      Violation/Accident                                  Agency                                 Citation No.

Date                      Violation/Accident                                  Agency                                 Citation No.

Date                      Violation/Accident                                  Agency                                 Citation No.

Date                      Violation/Accident                                  Agency                                 Citation No.

9. Have you ever been convicted of any criminal offense (civilian or military) in the U.S. or any other                 YES        NO
   country? If yes, please explain including the date, agency, charges and disposition.




10. Have you withheld any fact that might affect the decision to approve this license? If yes, please explain.          YES        NO
STATE OF CALIFORNIA                                                                                              DEPARTMENT OF JUSTICE
BOF 4012 (Rev. 11/2012)                CALIFORNIADocument
                      Case 2:19-cv-00617-KJM-AC   DEPARTMENT
                                                          40-3 OF  JUSTICE
                                                                Filed 04/13/21 Page 18 of 30                               PAGE 5 of 13

                                                    BUREAU OF FIREARMS
                            STANDARD INITIAL AND RENEWAL APPLICATION
                            FOR LICENSE TO CARRY A CONCEALED WEAPON
Section 3 - Description of Weapons
List below the weapons you desire to carry if granted a CCW license. You may carry concealed only the weapon(s) which
you list and describe herein, and only for the purpose indicated. Any misuse will cause an automatic revocation and possible
arrest. Use additional pages if necessary.

Make                                    Model                                 Caliber           Serial Number

Make                                    Model                                 Caliber           Serial Number

Make                                    Model                                 Caliber           Serial Number

Section 4 - CCW License Conditions and Restrictions
The licensee is responsible for all liability for, injury to, or death of any person, or damage to any property which may result
through any act or omission of either the licensee or the agency that issued the license. In the event any claim, suit, or action
is brought against the agency that issued the license, its chief officer or any of its employees, by reason of, or in connection
with any such act or omission, the licensee shall defend, indemnify, and hold harmless the agency that issued the license, its
chief officer or any of its employees from such claim, suit, or action.

The licensee authorizes the licensing agency to investigate, as they deem necessary, the licensee's record and character to
ascertain any and all information which may concern his/her qualifications and justification to be issued a license to carry a
concealed weapon and release said agency of any and all liability arising out of such investigation.

While exercising the privileges granted to the licensee under the terms of this license, the licensee shall not, when carrying a
concealed weapon:

           • Consume any alcoholic beverage.
           • Be in a place having a primary purpose of dispensing alcoholic beverages for on-site consumption.
           • Be under the influence of any medication or drug, whether prescribed or not.
           • Refuse to show the license or surrender the concealed weapon to any peace officer upon demand.
           • Impede any peace officer in the performance of his/her duties.
           • Present himself/herself as a peace officer to any person unless he/she is, in fact, a peace officer as defined by
             California law.
           • Unjustifiably display a concealed weapon.
           • Carry a concealed weapon not listed on the permit.
           • Carry a concealed weapon at times or circumstances other than those specified in the permit.

Title 49, section 46505 of the United States Code states that a license to carry a concealed weapon does not authorize a
person to carry a firearm, tear gas, or any dangerous weapon aboard commercial airlines. Further, a person must declare
that he/she is carrying such firearm, tear gas, or any dangerous weapon BEFORE entering the boarding area of an air
terminal where the security checks are made. Such violation can result in arrest by law enforcement.

Any violation of these restrictions or conditions may invalidate the CCW license and may void any further use of the license
until reinstated by the licensing authority. Any arrest for a felony or serious misdemeanor, including driving under the
influence of alcohol and/or drugs, is cause for invalidating the license.
STATE OF CALIFORNIA                                                                                              DEPARTMENT OF JUSTICE
BOF 4012 (Rev. 11/2012)                 CALIFORNIA DEPARTMENT OF JUSTICE                                                   PAGE 6 of 13
                      Case 2:19-cv-00617-KJM-AC  Document
                                              BUREAU      40-3 Filed 04/13/21 Page 19 of 30
                                                     OF FIREARMS
                            STANDARD INITIAL AND RENEWAL APPLICATION
                            FOR LICENSE TO CARRY A CONCEALED WEAPON
Section 5 - Applicable California Penal Code Sections
The following Penal Code sections are of special importance to the holder of a CCW license regarding the use,
carrying, and storage of firearms:

Penal Code section 26180 - False Statement on Application Form
(a) Any person who files an application required by Section 26175 knowing that statements contained therein are false is
     guilty of a misdemeanor.
(b) Any person who knowingly makes a false statement on the application regarding any of the following is guilty of a felony.
    (1) The denial or revocation of a license, or the denial of an amendment to a license, issued pursuant to this article.
    (2) A criminal conviction.
    (3) A finding of not guilty by reason of insanity.
    (4) The use of a controlled substance.
    (5) A dishonorable discharge from military service.
    (6) A commitment to a mental institution.
    (7) A renunciation of United States citizenship.

Penal Code section 192 - Manslaughter
Manslaughter is the unlawful killing of a human being without malice.
(a) Voluntary - upon a sudden quarrel or heat of passion.
(b) Involuntary - in the commission of an unlawful act, not amounting to a felony; or in the commission of a lawful act which
    might produce death, in an unlawful manner, or without due caution and circumspection. This subdivision shall not apply
    to acts committed in the driving of a vehicle.

Penal Code section 197 - Justifiable Homicide; Any Person
Homicide is also justifiable when committed by any person in any of the following cases:
1.     When resisting any attempt to murder any person, or to commit a felony, or to do some great bodily injury upon any
       person; or,
2.     When committed in defense of habitation, property, or person, against one who manifestly intends or endeavors, by
       violence or surprise, to commit a felony, or against one who manifestly intends and endeavors, in a violent, riotous or
       tumultuous manner, to enter the habitation of another for the purpose of offering violence to any person therein; or
3.     When committed in the lawful defense of such person, or of a wife or husband, parent, child, master, mistress or
       servant of such person, when there is reasonable ground to apprehend a design to commit a felony or to do some
       great bodily injury, and imminent danger of such design being accomplished; but such person, or the person in
       whose behalf the defense was made, if he was the assailant or engaged in mutual combat, must really and in good
       faith have endeavored to decline any further struggle before the homicide was committed; or
4.     When necessarily committed in attempting, by lawful ways and means, to apprehend any person for any felony
       committed, or in lawfully suppressing any riot, or in lawfully keeping and preserving the peace.

Penal Code section 198 - Justifiable Homicide; Sufficiency of Fear
A bare fear of the commission of any of the offenses mentioned in subdivisions 2 and 3 of Section 197, to prevent which
homicide may be lawfully committed, is not sufficient to justify it. But the circumstances must be sufficient to excite the fears
of a reasonable person, and the party killing must have acted under the influence of such fears alone.

Penal Code section 199 - Justifiable and Excusable Homicide; Discharge of Defendant
The homicide appearing to be justifiable or excusable, the person indicted must, upon his trial, be fully acquitted and
discharged.

Penal Code section 25100 - Criminal Storage of Firearm
(a) Except as provided in Section 25105, a person commits the crime of "criminal storage of a firearm of the first degree" if
     all of the following conditions are satisfied.
    (1) The person keeps any loaded firearm within any premises that are under the person's custody or control.
    (2) The person knows or reasonably should know that a child is likely to gain access to the firearm without the
          permission of the child's parent or legal guardian.
    (3) The child obtains access to the firearm and thereby causes death or great bodily injury to the child or any other
          person.
STATE OF CALIFORNIA                                                                                           DEPARTMENT OF JUSTICE
BOF 4012 (Rev. 11/2012)                CALIFORNIA DEPARTMENT OF JUSTICE                                                 PAGE 7 of 13
                      Case 2:19-cv-00617-KJM-AC  Document
                                              BUREAU      40-3 Filed 04/13/21 Page 20 of 30
                                                     OF FIREARMS
                            STANDARD INITIAL AND RENEWAL APPLICATION
                            FOR LICENSE TO CARRY A CONCEALED WEAPON
Section 5 - Applicable California Penal Code Sections - Continued
(b) Except as provided in Section 25105, a person commits the crime of "criminal storage of a firearm of the second degree"
     if all of the following conditions are satisfied:
    (1) The person keeps any loaded firearm within any premises that are under the person's custody or control.
    (2) The person knows or reasonably should know that a child is likely to gain access to the firearm without the permission
          of the child's parent or legal guardian.
    (3) The child obtains access to the firearm and thereby causes injury, other than great bodily injury, to the child or any
          other person, or carries the firearm either to a public place or in violation of Section 417.

Penal Code section 25105 - Exceptions
Section 25100 does not apply whenever any of the following occurs:
(a) The child obtains the firearm as a result of an illegal entry to any premises by any person.
(b) The firearm is kept in a locked container or in a location that a reasonable person would believe to be secure.
(c) The firearm is carried on the person or within close enough proximity thereto that the individual can readily retrieve and
    use the firearm as if carried on the person.
(d) The firearm is locked with a locking device, as defined in Section 16860, which has rendered the firearm inoperable.
(e) The person is a peace officer or a member of the Armed Forces or the National Guard and the child obtains the firearm
    during, or incidental to, the performance of the person's duties.
(f) The child obtains, or obtains and discharges, the firearm in a lawful act of self-defense for defense of another person.
(g) The person who keeps a loaded firearm on any premise that is under the person's custody or control has no reasonable
    expectation, based on objective facts and circumstances, that a child is likely to be present on the premise.

Penal Code section 25200 - Storage of Firearm where Child Obtains Access and Carries Firearm Off-Premises
(a) If all of the following conditions are satisfied, a person shall be punished by imprisonment in a county jail not exceeding
    one year, by a fine not exceeding one thousand dollars ($1,000), or by both that imprisonment and fine:
    (1) The person keeps a pistol, revolver, or other firearm capable of being concealed upon the person, loaded or
          unloaded, within any premises that are under the person's custody or control.
    (2) The person knows or reasonably should know that a child is likely to gain access to that firearm without the
          permission of the child's parent or legal guardian.
    (3) The child obtains access to that firearm and thereafter carries that firearm off-premises.
(b) If all of the following conditions are satisfied, a person shall be punished by imprisonment in a county jail not exceeding
    one year, by a fine not exceeding five thousand dollars ($5,000), or by both that imprisonment and fine:
    (1) The person keeps any firearm within any premises that are under the person's custody or control.
    (2) The person knows or reasonably should know that a child is likely gain access to the firearm without the permission
          of the child's parent or legal guardian.
    (3) The child obtains access to the firearm and thereafter carries that firearm off-premises to any public or private
          preschool, elementary school, middle school, high school, or to any school-sponsored event, activity, or performance,
          whether occurring on school grounds or elsewhere.
(c) A pistol, revolver, or other firearm capable of being concealed upon the person that a child gains access to and carries
    off-premises in violation of this section shall be deemed "used in the commission of any misdemeanor as provided in this
    code or any felony" for the purpose of Section 29300 regarding the authority to confiscate firearms and other deadly
    weapons as a nuisance.
(d) As used in this section, "off-premises" means premises other than the premises where the firearm was stored.

Penal Code section 25205 - Exceptions
Section 25200 does not apply if any of the following are true:
(a) The child obtains the firearm as a result of an illegal entry into any premises by any person.
(b) The firearm is kept in a locked container or in a location that a reasonable person would believe to be secure.
(c) The firearm is locked with a locking device, as defined in Section 16860, which has rendered the firearm inoperable.
(d) The firearm is carried on the person within close enough range that the individual can readily retrieve and use the firearm
     as if carried on the person.
(e) The person is a peace officer or a member of the Armed Forces or National Guard and the child obtains the firearm
    during, or incidental to, the performance of the person's duties.
(f) The child obtains, or obtains and discharges, the firearm in a lawful act of self-defense or defense of another person.
(g) The person who keeps a firearm has no reasonable expectation, based on objective facts and circumstances, that a child
    is likely to be present on the premises.
STATE OF CALIFORNIA                                                                                               DEPARTMENT OF JUSTICE
BOF 4012 (Rev. 11/2012)                       CALIFORNIA DEPARTMENT OF JUSTICE                                              PAGE 8 of 13
                      Case 2:19-cv-00617-KJM-AC  Document
                                              BUREAU      40-3 Filed 04/13/21 Page 21 of 30
                                                     OF FIREARMS
                                 STANDARD INITIAL AND RENEWAL APPLICATION
                                 FOR LICENSE TO CARRY A CONCEALED WEAPON
Section 6 - Agreement to Restrictions and to Hold Harmless
I accept and assume all responsibility and liability for, injury to, or death of any person, or damage to any property which may
result through an act or omission of either the licensee or the agency that issued the license. In the event any claim, suit or
action is brought against the agency that issued the license, its chief officer or any of its employees, by reason of, or in
connection with any such act or omission, the licensee shall defend, indemnify, and hold harmless the agency that issued the
license, its chief officer or any of its employees from such claim, suit, or action.

I understand that the acceptance of any application by the licensing authority does not guarantee the issuance of a license
and that fees and costs are not refundable if denied. I further understand that if my application is approved and I am issued a
license to carry a concealed weapon, that the license is subject to restrictions placed upon it and that misuse of the license
will cause an automatic revocation and possible arrest and that the license may also be suspended or revoked at the
discretion of the licensing authority at any time. I am aware that any use of a firearm may bring criminal action or civil liability
against me.

I have read, understand, and agree to the CCW license liability clauses, conditions, and restrictions stated in this application
and Agreement to Restrictions and to Hold Harmless.

I have read and understand the applicable Penal Code sections regarding false statements on a CCW Application,
manslaughter, killing in defense of self or property, limitation on self-defense and defense of property, and child access and
firearm storage, stated in this application.

I have read and understand the Firearms Prohibiting Categories attachment to this application. I further acknowledge that
these prohibiting categories can be amended or expanded by state or federal legislative or regulatory bodies and that any
such amendment or expansion may affect my eligibility to hold a CCW license.




                                          Applicant Signature                                                    Date



                          Witness Signature                        Badge Number                                  Date
STATE OF CALIFORNIA                                                                                               DEPARTMENT OF JUSTICE
BOF 4012 (Rev. 11/2012)                CALIFORNIA DEPARTMENT OF JUSTICE                                                     PAGE 9 of 13
                      Case 2:19-cv-00617-KJM-AC  Document
                                              BUREAU      40-3 Filed 04/13/21 Page 22 of 30
                                                     OF FIREARMS
                            STANDARD INITIAL AND RENEWAL APPLICATION
                            FOR LICENSE TO CARRY A CONCEALED WEAPON
Section 7 - Investigator's Interview Notes


Applicant Last Name                         First Name                                    Middle Name


Date of Birth                    Age                Social Security No.            CA Driver License/ID No.


CA Driver License Restrictions


Residence Address                                      City                 State     Zip Code    Telephone Number (Day)


Mailing Address (if different)                         City                 State     Zip Code    Telephone Number (Evening)


Spouse/Domestic Partner Last Name           First Name                                    Middle Name


Physical Address (if different than applicant)         City                 State     Zip Code    Telephone Number


Applicant Occupation                                             Business/Employer Name


Business/Employer Address                              City                 State     Zip Code    Telephone Number

1. List all previous home addresses for the past five years. Use additional pages if necessary.


Address                                                                     City                              State      Zip Code


Address                                                                     City                              State      Zip Code


Address                                                                     City                              State      Zip Code


Address                                                                     City                              State      Zip Code

2. Have you ever been in a mental institution, treated for mental illness, or been found not-guilty by reason of
   insanity? If yes, please explain.                                                                                   YES       NO




3. Are you now, or have you ever been, addicted to a controlled substance or alcohol, or have you ever                 YES       NO
   utilized an illegal controlled substance, or have you ever reported to a detoxification or drug treatment
   program. If yes, please explain.
STATE OF CALIFORNIA                                                                                               DEPARTMENT OF JUSTICE
BOF 4012 (Rev. 11/2012)                 CALIFORNIA DEPARTMENT OF JUSTICE                                                   PAGE 10 of 13
                      Case 2:19-cv-00617-KJM-AC  Document
                                              BUREAU      40-3 Filed 04/13/21 Page 23 of 30
                                                     OF FIREARMS
                            STANDARD INITIAL AND RENEWAL APPLICATION
                            FOR LICENSE TO CARRY A CONCEALED WEAPON
Section 7 - Investigator's Interview Notes - Continued
4. Have you ever been involved in an incident involving firearms? If yes, please explain.                              YES       NO




5. Have you ever been involved in a domestic violence incident? If yes, please explain.                                YES       NO




6. List any arrest or formal charges, with or without disposition, for any criminal offenses within the U.S. or        YES       NO
   any other country (civilian or military)




If the CCW license is desired for self-protection, the protection of others, or for the protection of large sums of money or
valuable property, you are required to explain and provide good cause for issuance of the license. For example, has your life
or property been threatened or jeopardized? Explain incidents and include dates, times, locations, and names of police
agencies to which these incidents were reported.

Details of Reason for Applicant Desiring a CCW license. Use additional pages if necessary.
STATE OF CALIFORNIA                                                                                              DEPARTMENT OF JUSTICE
BOF 4012 (Rev. 11/2012)                       CALIFORNIA DEPARTMENT OF JUSTICE                                            PAGE 11 of 13
                      Case 2:19-cv-00617-KJM-AC  Document
                                              BUREAU      40-3 Filed 04/13/21 Page 24 of 30
                                                     OF FIREARMS
                                 STANDARD INITIAL AND RENEWAL APPLICATION
                                 FOR LICENSE TO CARRY A CONCEALED WEAPON
Section 8 - Release of Information and Declaration
I herby give permission to the agency to which this application is made to conduct a background investigation of me and to
contact any person or agency who may add to or aid in this investigation. I further authorize persons, firms, agencies and
institutions listed on this application to release or confirm information about me and statements I have made as contained in
this application.

Notwithstanding any other provision of law and pursuant to the Public Records Act (Government Code section 6250 et seq.),
I understand that information contained in this application may be a matter of public record and shall be made available upon
request or court order.

I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.



                                          Applicant Signature                                                   Date



                          Witness Signature                        Badge Number                                 Date
STATE OF CALIFORNIA                                                                                                                     DEPARTMENT OF JUSTICE
BOF 4012 (Rev. 11/2012)                                                                                                                          PAGE 12 of 13
                      Case 2:19-cv-00617-KJM-AC Document 40-3 Filed 04/13/21 Page 25 of 30                                                       ATTACHMENT


                                                    CALIFORNIA DEPARTMENT OF JUSTICE
                                                          BUREAU OF FIREARMS
                                          FIREARMS PROHIBITING CATEGORIES
                          State and federal law make it unlawful for certain persons to own and/or possess firearms, including:

•    Any person who is convicted of a felony, or any offense enumerated in Penal Code sections 29900 or 29905

•    Any person who is ordered to not possess firearms as a condition of probation or other court order listed in Penal Code section 29815, subdivisions (a)
     and (b)

•    Any person who is convicted of a misdemeanor listed in Penal Code section 29805 (refer to List of Prohibiting Misdemeanors)

•    Any person who is adjudged a ward of the juvenile court because he or she committed an offense listed in Welfare and Institutions Code section 707(b),
     an offense described in Penal Code section 1203.073(b), or any offense enumerated in Penal Code section 29805

•    Any person who is subject to a temporary restraining order or an injunction issued pursuant to Code of Civil Procedure sections 527.6 or 527.8, a
     protective order as defined in Family Code section 6218, a protective order issued pursuant to Penal Code sections 136.2 or 646.91, or a protective
     order issued pursuant to Welfare and Institutions Code section 15657.03

•    Any person who is found by a court to be a danger to himself, herself, or others because of a mental illness

•    Any person who is found by a court to be mentally incompetent to stand trial

•    Any person who is found by a court to be not guilty by reason of insanity

•    Any person who is adjudicated to be a mentally disordered sex offender

•    Any person who is placed on a conservatorship because he or she is gravely disabled as a result of a mental disorder, or an impairment by chronic
     alcoholism

•    Any person who communicates a threat to a licensed psychotherapist against a reasonably identifiable victim, that has been reported by the
     psychotherapist to law enforcement

•    Any person who is taken into custody as a danger to self or others under Welfare and Institutions Code section 5150, assessed under Welfare and
     Institutions Code section 5151, and admitted to a mental health facility under Welfare and Institutions Code sections 5151, 5152, or certified under
     Welfare and Institutions Code sections 5250, 5260, and 5270.15

•    Any person who is addicted to the use of narcotics (state and federal)

•    Any person who is under indictment or information in any court for a crime punishable by imprisonment for a term exceeding one year (federal)

•    Any person who has been discharged from the military under dishonorable conditions (federal)

•    Any person who is an illegal alien (federal)

•    Any person who has renounced his or her US Citizenship (federal)

•    Any person who is a fugitive from justice (federal)
STATE OF CALIFORNIA                                                                                                                    DEPARTMENT OF JUSTICE
BOF 4012 (Rev. 11/2012)                                                                                                                         PAGE 13 of 13
                      Case 2:19-cv-00617-KJM-AC Document 40-3 Filed 04/13/21 Page 26 of 30                                                      ATTACHMENT


                                                CALIFORNIA DEPARTMENT OF JUSTICE
                                                      BUREAU OF FIREARMS
                                         FIREARMS PROHIBITING CATEGORIES
Firearm prohibitions for misdemeanor violations of the offenses listed below are generally for ten years from the date of conviction,
but the duration of each prohibition may vary. All statutory references are to the California Penal Code, unless otherwise indicated.

• Threatening public officers, employees, and school officials (Pen. Code, § 71.)
• Threatening certain public officers, appointees, judges, staff or their families with the intent and apparent ability to carry out the threat
   (Pen. Code, § 76.)
• Intimidating witnesses or victims (Pen. Code, § 136.1.)
• Possessing a deadly weapon with the intent to intimidate a witness (Pen. Code, § 136.5.)
• Threatening witnesses, victims, or informants (Pen. Code, § 140.)
• Attempting to remove or take a firearm from the person or immediate presence of a public or peace officer (Pen. Code, § 148(d).)
• Unauthorized possession of a weapon in a courtroom. Courthouse, or court building, or at a public meeting (Pen. Code, § 171(b).)
• Bringing into or possessing a loaded firearm within the state capitol, legislative offices, etc. (Pen. Code, § 171(c).)
• Taking into or possessing loaded firearms within the Governor's Mansion or residence of other constitutional officers (Pen. Code, 171(d).)
• Supplying, selling or giving possession of a firearm to a person for participation in criminal street gangs (Pen. Code, § 186.28.)
• Assault (Pen. Code, §§ 240, 241.)
• Battery (Pen. Code, §§ 242, 243.)
• Sexual Battery (Pen. Code, § 243.4)
• Assault with a stun gun or taser weapon (Pen. Code, § 244.5.)
• Assault with a deadly weapon other than a firearm, or with force likely to produce great bodily injury (Pen. Code, § 245.)
• Assault with a deadly weapon or instrument; by any means likely to produce great bodily injury or with a stun gun or taser on a school employee
     engaged in performance of duties (Pen. Code, § 245.5 .)
• Discharging a firearm in a grossly negligent manner (Pen. Code, § 246.3.)
• Shooting at an unoccupied aircraft, motor vehicle, or uninhabited building or dwelling house (Pen. Code, § 247.)
• Inflicting corporal injury on a spouse or significant other (Pen. Code, § 273.5.)*
• Wilfully violating a domestic protective order (Pen. Code, § 273.6.)
• Drawing, exhibiting, or using deadly weapon other than a firearm (Pen. Code, § 417, subd. (a)(1) & (a)(2).)
• Inflicting serious bodily injury as a result of brandishing (Pen. Code, § 417.6.)
• Making threats to commit a crime which will result in death or great bodily injury to another person (Pen. Code, § 422.)
• Bringing into or possessing firearms upon or within public schools and grounds (Pen. Code, § 626.9.)
• Stalking (Pen. Code, § 646.9.)
• Armed criminal action (Pen. Code, § 25800.)
• Possessing a deadly weapon with intent to commit an assault (Pen. Code, § 17500.)
• Driver of any vehicle who knowingly permits another person to discharge a firearm from the vehicle or any person who willfully and maliciously
     discharges a firearm from a motor vehicle (Pen. Code, § 26100, subd. (b) or (d).)
• Criminal possession of a firearm (Pen. Code, § 25300.)
• Firearms dealer who sells, transfers or gives possession of any firearm to a minor or a handgun to a person under 21 (Pen. Code, § 27510.)
• Various violations involving sales and transfers of firearms (Pen. Code, § 27590, subd. (c).)
• Person or corporation who sells any concealable firearm to any minor (former Pen. Code, § 12100, subd. (a).)
• Unauthorized possession/transportation of a machine gun (Pen. Code, § 32625)
• Possession of ammunition designed to penetrate metal or armor (Pen. Code, § 30315.)
• Carrying a concealed or loaded firearm or other deadly weapon or wearing a peace officer uniform while picketing (Pen. Code, §§ 830.95, subd. (a),
     17510, subd. (a.)
• Bringing firearm related contraband into juvenile hall (Welf. & Inst. Code, § 871.5.)
• Bringing firearm related contraband into a youth authority institution (Welf. & Inst. Code, § 1001.5.)
• Purchase, possession, or receipt of a firearm or deadly weapon by a person receiving in-patient treatment for a mental disorder, or by a person who
     has communicated to a licensed psychotherapist a serious threat of physical violence against an identifiable victim (Welf. & Inst. Code, § 8100.)
• Providing a firearm or deadly weapon to a person described in Welfare and Institutions Code sections 8100 or 8103 (Welf. & Inst. Code, § 8101.)
• Purchase, possession, or receipt of a firearm or deadly weapon by a person who has been adjudicated to be a mentally disordered sex offender or
     found to be mentally incompetent to stand trial, or not guilty by reason of insanity, and individuals placed under conservatorship
    (Welf. & Inst. Code, § 8103.)

The following misdemeanor convictions result in a lifetime prohibition:

• Assault with a firearm (Pen. Code, §§ 29800, subd. (a)(1), 23515, subd. (a).)
• Shooting at an inhabited or occupied dwelling house, building, vehicle, aircraft, housecar or camper (Pen. Code, §§ 246, 29800, subd. (a)(1), 17510,
    23515, subd. (b).)
• Brandishing a firearm in presence of a peace officer (Pen. Code §§ 417, subd. (c), 23515, subd. (d), 29800, subd. (a)(1).)
• Two or more convictions of Penal Code section 417, subdivision (a)(2) (Pen. Code § 29800, subd. (a)(2).)

* A “misdemeanor crime of domestic violence” (18 U.S.C. §§ 921(a)(33)(A), 922(g)(9).)

Note: The Department of Justice provides this document for informational purposes only. This list may not be inclusive of all firearms prohibitions.
                         For specific legal advice, please consult with an attorney licensed to practice law in California.
                Case 2:19-cv-00617-KJM-AC Document 40-3 Filed 04/13/21 Page 27 of 30
Temporary Changes in County Services Due to COVID-19                                             ▼ Expand



CCW Information
Home › Sheriff's Office › CCW Information




The Shasta County Sheriff’s Office is dedicated to the safety of County residents.

Under the penal code, the Sheriff of the County has authority to issue a state of California
permit to carry a weapon concealed. Over the past few years some law enforcement agencies
have virtually ceased issuing Concealed Weapon Permits. The Sheriff of Shasta County does
not intend to do that. For the safety of our residents and in compliance with State law, CCW
applicants are required to obtain a certificate of completion from one of the listed firearms
safety courses prior to proceeding further with the application process.

** Per Government Section code 6250-6276.48 certain information is subject to PRA. Please
review page 3 of the California Department of Justice Standard Initial and Renewal Application
carefully. **


► Requirements to Qualify

▼ New Application Process
     CALL FOR AN APPOINTMENT 530-245-6000 option 8
     The completed application: Click here for the Application form for NEW CCW's
     A valid identification card that contains your photograph.
     A utility bill/statement or other documents showing permanent residency within Shasta
     County (no PO boxes).
     The certificate documenting your completion of the State of California required firearms
     safety course from an approved CCW Instructor (8 hour course minimum for first time
     applicants).
     Firearm qualification form (you must qualify with each gun to be listed on your CCW). A
     PC 832 certificate is acceptable (No more than 2 years old).
     Military Veterans bring your DD214 form (Discharge document).
     The firearm(s) you want listed on your permit, up to five (5)
      ** Firearm(s) must be UNLOADED, magazines removed (no ammunition can be
     attached to the firearm) and in a locked box or gun case **
     The cost for a CCW permit is $156 plus a $25 fingerprint rolling fee for a total cost of
     $181. ($130.00 due at application, $51.00 due at permit issuance)
     Certificates are only valid for 60 days from date issued.


► Renewal Application Process

► CCW Changes & Updates

► CCW Instructor Information

► Reference Information
             Case
If you have any    2:19-cv-00617-KJM-AC
                questions                          Document
                          regarding the CCW Permit application    40-3 please
                                                               process,  Filedcontact
                                                                                04/13/21
                                                                                      the   Page 28 of 30
Shasta County Sheriff's Office at (530) 245-6000.
                Case 2:19-cv-00617-KJM-AC Document 40-3 Filed 04/13/21 Page 29 of 30
Temporary Changes in County Services Due to COVID-19                                               ▼ Expand



CCW Information
Home › Sheriff's Office › CCW Information




The Shasta County Sheriff’s Office is dedicated to the safety of County residents.

Under the penal code, the Sheriff of the County has authority to issue a state of California
permit to carry a weapon concealed. Over the past few years some law enforcement agencies
have virtually ceased issuing Concealed Weapon Permits. The Sheriff of Shasta County does
not intend to do that. For the safety of our residents and in compliance with State law, CCW
applicants are required to obtain a certificate of completion from one of the listed firearms
safety courses prior to proceeding further with the application process.

** Per Government Section code 6250-6276.48 certain information is subject to PRA. Please
review page 3 of the California Department of Justice Standard Initial and Renewal Application
carefully. **


▼ Requirements to Qualify
You must:

     Be of good moral character.
     A full-time resident of Shasta County.
     Have valid identification.
     Be at least 21 years of age.
     Own and have a gun registered in California.
     Not have any open criminal cases or pending citations.
     Not have any felony convictions or specified misdemeanors. (Penal Code Sections
     29900-29905)
     Not have a history of mental illness, or be currently under treatment/counseling for mental
     or emotional problems.
     Not be on active probation.
     Not be a defendant/respondent named within and subject to a current temporary
     restraining order/protection order/order after hearing. (Family Code section 621; Code of
     Civil Procedure 527.6 and 527.8)
     Existing CCW holders from another County or State must apply as 'NEW' applicants

► New Application Process

► Renewal Application Process

► CCW Changes & Updates

► CCW Instructor Information

► Reference Information
             Case
If you have any    2:19-cv-00617-KJM-AC
                questions                          Document
                          regarding the CCW Permit application    40-3 please
                                                               process,  Filedcontact
                                                                                04/13/21
                                                                                      the   Page 30 of 30
Shasta County Sheriff's Office at (530) 245-6000.
